                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                               No. 7:19-CV-140-FL

CARLOS A. ALFORD,                )
                                 )
               Plaintiff,        )
                                 )
               v.                )
                                 )                           ORDER
RICHARD V. SPENCER, SECRETARY OF )
THE NAVY                         )
                                 )
               Defendant.        )

      For good cause having been shown upon the motion of the Defendant for a stay

of this case, it is hereby ORDERED that the case will be stayed for 100 days, up to

and including March 25, 2020, on or before which Defendant will submit a status

report with respect to the progress of its review of the petition at issue.

                      17thday of December 2019.
      So ORDERED THIS ____



                                         ________________________________
                                         LOUISE WOOD FLANAGAN
                                         United States District Judge




        Case 7:19-cv-00140-FL Document 14-1 Filed 12/16/19 Page 1 of 1
